*76Dissenting Opinion by
Judge Wilkinson :
I must respectfully dissent. I would make the Rule absolute without prejudice to the right of the Select Committee on State Contract Practices of the House of Representatives to issue a new subpoena for the requested data on either named individuals or entities that it has reason to believe were related to, involved in, or affecting the purchasing, leasing, construction or disposal of Commonwealth property or for data on the members of the above identified group that petitioner’s records show were members of the group.
In its present form I believe the subpoena is overly broad. I believe that precedent, reason, and fair play require the subpoena to be limited to information on persons and entities that fall into those categories specifically delineated in House Resolution 98, Pr. No. 1381, adopted June 11, 1973. This resolution is much more restricted than was the authority of the Crime Commission in Pennsylvania Crime Commission v. Nacrelli, 5 Pa. Commonwealth Ct. 551 (1972).
It seems to me this case is controlled both as to its justiciability and on the merits by two cases of our Supreme Court. In American Car and Foundry Co. v. Alexandria Water Co., 221 Pa. 529, 535, 70 A. 867, 869 (1908), when a subpoena for all books and records of a company was issued, the Court relieved the company from compliance until the subpoena was restricted to relevant entries. The Court said:
“Anything in the nature of a mere fishing expedition is not to be encouraged. Where the plaintiff will swear that some specific book contains material or important evidence, and sufficiently described and identifies what he wants, it is proper that he should have it produced. But this does not entitle bim to have brought in a mass of books and papers in order that he may search them through to gather evidence. In 23 Am. & Eng. Ency. of Law (2d. ed.), 179, it is said: ‘The courts *77uniformly decline to grant an application for production and inspection where it is merely for the purpose of a fishing examination, as where it is made to discover whether or not there is evidence contained in the documents which will be useful to the applicant, or for the purpose of determining whether he has a cause of action, or a defense, or in anticipation of a defense, or to gratify curiosity.’
“And the fair and proper rule upon the subject is also set forth in 3 Wigmore on Evidence (1904), sec. 2200, where it is said: ‘A peculiarity of the subpoena duces tecum is that in the nature of things it must specify with as much precision as is fair and feasible the particular documents desired, because the witness ought not to be required to bring what is not needed, and he cannot know what is needed unless he is informed beforehand.’ ”
In Annenberg v. Roberts, 333 Pa. 203, 214, 2 A. 2d 612, 618 (1938), the Court struck down subpoenas asking for all records and ruled that the request must be limited to those relevant to the inquiry.
“The subpoenas show on their face that they contemplate an unreasonable search and seizure. They violate the principle which we announced in American Car & Foundry Co. v. Alexandria Water Co., 221 Pa. 529, where we held that a subpoena duces tecum could not properly be issued to bring in a mass of books and papers in order that there might be a search through them to gather evidence. We, therefore, are of opinion that the subpoenas as issued commanding plaintiffs to produce before the commission the things therein set forth are void in that they do not show that the demands therein are germane to the inquiry authorized by the Governor’s call. If the subpoenas were complete in that regard, a different question might be presented.”
It is important to keep in mind that we are not addressing ourselves to the question of what the Legisla*78ture could authorize but what in fact it did authorize here. If there is a need for the Legislature to secure information on how political parties raise funds and from whom, then appropriate legislative action is needed to authorize it. By House Resolution 98, the Legislature saw fit to restrict this inquiry to a specific group having contact with purchasing, leasing, construction and disposal of Commonwealth property, supplies and services.
Judge Blatt joins in this dissent.